DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 17 June 2019, is acknowledged.  Claims 2, 6, 8-10, 14, 16-26, 34, and 36-46 have been cancelled.  Claims 1, 3-5, 7, 11-13, 15, 27-33, and 35 have been amended.  Claims 47-50 have been added.  Claims 1, 3-5, 7, 11-13, 15, 27-33, 35, and 47-50 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 17 June 2019 (three parts) has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Specification
The disclosure is objected to because the Brief Description of the Drawings for Figure 17 includes a description of Fig. 17A and Fig. 17B but these subparts do not appear in the drawings.  Appropriate correction is required.  

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 5, 11, 30, 33, 47, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein the population of T regulatory-depleted cells contains less than 50% of T regulatory cells and less than 50% of tumor cells.”  The language is ambiguous because it is unclear how these percentages are assessed.  For examination purposes with respect to art, any population that can be characterized with respect to any reference as containing less than the recited percentage of a particular cell type will be considered to meet the claim limitation.  
Claim 5 is ambiguous because it is unclear what type of “fragment thereof” is intended.  If the fragment is a CD25 binding fragment, the claim should be amended to clearly indicate this.
Claim 11 recites “chosen from CD3, CD28, CD4, CD8, CD45RA, and CD45RO.”  This language is ambiguous because it unclear if each item in the list is being presented in the alternative or if the last two markers, CD45RA and CD45RO, must both be used for selection if either is used.  It is suggested that the “and” be changed to an “or” unless the two markers must always be used together.
Claim 30 recites that the resulting cells “are more potent than the same cell expanded in culture for 9 day under the same culture conditions” but it is ambiguous as to the criteria by which the potency is measured.  It is suggested that Applicant incorporate the limitations of claim 31 into claim 30 to obviate this ambiguity.
Claim 33 is ambiguous because, in part (ii), it is unclear what is meant by a population of T regulatory-depleted cells that comprises less than 50% of CD25+ cells and less than 50% of CD25 expressing tumor cells.  Is the less than 50% of CD25 expressing tumor cells relative to the total population, or relative to the CD25+ cell population?  Clarification is required.
Claim 47 lacks proper antecedent basis for “the CD25-depleted cells” in step (c) because step (b) results in “a population of” CD25-depleted cells.  Applicant is cautioned  that correcting this issue to recite “a population of CD25-depleted cells” in step (c) would result in a statutory double patenting rejection over claim 1 of US10273300 (PTO-892) since this appears to be the only difference in claim scope relative to the patented claim.
Claim 48 recites the term “hetIL-15” but neither the specification nor the art as of the effective filing date clearly defines what this term encompasses.  The indication on page 145-146 that hetIL-15 is a combination of a both IL-15 and IL-15Ra is acknowledged, but it is unclear if “hetIL-15” is a particular combination or generic term.  Clarification is required.  
Appropriate correction is required.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 11-13, 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verbinnen et al., J. Immunol. 2008; 181:1034-42 (“Verbinnen;” IDS). 
Verbinnen teaches that regulatory T cells are enhanced following blockade of costimulatory signal in a mouse model of graft-versus-host disease.  See entire document, e.g., Abstract.  As part of the experimental procedure, Verbinnen teaches depletion of CD25+ cells by contacting cells with anti-CD25 antibody conjugated to PE and then using anti-PE microbeads to deplete the CD25+ cells.  E.g. page 1035 “Depletion of CD25+ cells” as well as page 1038 and Figure 5.   The cells used for CD25 depletion were spleen cells.  The purity after depletion was >98%; i.e., less than 2% of the depleted cells were CD25+.  Id.   Verbinnen also teaches that mouse T regulatory cells are CD4+ and CD25+.  E.g., page 1038 “CD4+CD25+ Treg are not required for the induction and maintenance of tolerance by costimulation blockade.”  Accordingly, depleting CD25+ cells depletes T regulatory cells from the population of mouse spleen cells.  Mouse spleen cells that are depleted of CD25+ cells are necessarily a population of immune effector cells since following in vivo administration they induce graft-versus-host reaction.  Id.  Because the mice are not tumor-bearing mice, the population of cells necessarily 
The population of cells were also “selected” based on expression of CD4 since it was produced by depleting cells that were CD25+ and CD4+.  Claim 11 is therefore also anticipated.
The depleted cells were “activated” and “expanded” in vivo following administration since they mediated GVHR.  That in vivo expansion would necessarily involve stimulation via the CD3/TcR complex and a costimulatory molecule on the cell surface.  Claims 12, 13, and 15 are thus also anticipated.
Verbinnen therefore anticipates the claimed invention.  



Claims 1, 5, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al., J. Immunother. 2005; 28(4):403-11 (“Powell;” IDS). 
Powell teaches methods for the large-scale depletion of CD25+ regulatory T cells from patient leukapheresis samples.  See entire document, e.g., Abstract.  According to Powell, CD4+CD25+ regulatory T cells possess the ability to suppress an antitumor response and are undesirable for inclusion in populations of cells used in adoptive immunotherapy protocols.  
In some cases, the cells were also enriched for (i.e. selected for) CD3+ cells and/or CD4+ cells.  E.g., “Methods – Cells and Culture Conditions” and Figure 4 (culture with OKT3 is “selecting for” CD3 expression because it is necessary for the expansion of the cells following OKT3 treatment).  Claim 11 is therefore also anticipated.
In the experiment “CD4+ CD25- Cells Do Not Upregulate CD25 or FOXP3 in Short-Term Culture,” Powell teaches culturing the cells in media containing interleukin-2 for 72 hours.  See also Figure 3 and legend.  In the experiment “Suppressive Activity of Enriched CD25+ Cells In Vitro” as one part of the study CD25-depeleted CD4 T cells were activated with anti-CD3 antibody with or without IL-2 and in the presence or absence of added CD25+ cells.  As shown in Figure 4, the CD25-depleted cells cultured alone proliferated robustly, indicating expansion.  The teachings of Powell therefore also anticipate claims 12 and 13.
Powell therefore anticipates the claimed invention.  


Claims 27, 28, 30-32, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., Blood pub’d online Apr. 29, 2014; 123(24):3750-59 (“Xu;” PTO-892). 
Xu teaches that the ability of CD19-specific chimeric antigen receptor T cells to expand in vivo following administration to a patient correlated with the frequency within the infused product of CD8+ CD45RA+ CCR7+ subset, and that this subset could be increased during ex viv culture with IL-7 and IL-15.  See entire document, e.g., summarized in Abstract.   Tin Figure 2 and related text, Xu teaches providing a population of CAR-expressing immune effector cells wherein the cells comprise a nucleic acid encoding a CAR and then contacting the cells with both IL-7 and IL-15.  The population is a population of immune effector cells at least because it contains CD8+ CAR-expressing T cells.  Claims 27, 28, and 50 are therefore anticipated. 
For the in vitro culture of the CAR.CD19 cells, while Xu cultures cells for 15+/- 6 days, the cells cultured in IL-7 and IL-15 nevertheless have the properties recited in claims 30 and 31 because they are expanded for 5 days during the course of culturing them for 15+/- 6 days and at that point in the culture process they must necessarily have the properties recited in each “wherein” clause because the clauses do not recite an active method step (i.e., there is no requirement that the cells be harvested at day 5 in claims 30 and 31.
At least some of the CAR.CD19 cells were cultured in the presence of CD3/CD28 antibodies.  E.g., page 3751, “Patients enrolled in the clinical study”.  Claim 32 is therefor also anticipated.  
The teachings of Xu therefore anticipate claims 27, 28, 30-32, and 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 11-13, 15, 27, 29-33, 35, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn et al.,  Mol. Therapy 2011; 19:432-38 (“Kohn;” IDS) in view of Powell et al., J. Immunother. 2005; 28(4):403-11 (“Powell;” IDS) and US2012/0027802 to Bonini et al. (“Bonini;” IDS).
Kohn teaches that T cells expressing chimeric antigen receptors (“CARs”) have shown great promise in preclinical models and are being moved into clinical testing.  See entire document, e.g., introductory section on page 432.  The reference teaches that those conducting 
A summary of clinical trials for B cell malignancies through May 2010 is presented in Table 1 on page 433.  The CARs used in the different studies all target the tumor antigen CD19, but the details of the CAR endodomain varied as did the vector used to express the CAR, the conditioning regiment used, and the T cell targets for CAR expression.  Id.  Kohn reviews the results of treating patients with chronic lymphocytic leukemia (CLL) and various types of lymphoma at the various treatment centers.  Id.  Kohn summaries the workgroup’s findings regarding scientific and organizational issues that needed to be addressed in preparing for a multicenter clinical trial at Table 2 on page 435 and the related text on page 434.  Among the problems identified were “(ii) which T-cell populations are most efficacious?; (iii) what is the best way to transduce and expand the cells to obtain the most therapeutically active product?”  
In the section “Which T cells are most efficacious and how should they be prepared? (pages 434-435), a discussion of the advantages of selectively eliminating T-regulatory cells (Tregs) from cells prepared from peripheral blood mononuclear cells (PBMC) is provided.  The cells are obtained from a patient with cancer, including chronic lymphocytic leukemia patients.  E.g. Table 1.  In particular, the need to spare CD4 cells that provide cooperate with effector CD8 cells is noted.  Page 434-435, bridging paragraph through page 435.  CD25-based depletion was proposed as a potential solution to the need to spare CD4 cells while depleting Tregs.  Page 435, 1st column.  
rd column at top.  The cells produced using anti-CD3/anti-CD28 beads were multifunctional and had a high proliferative potential.  Id.  
Additionally, culture with IL-7 and IL-15 was noted to further augment the potency of the cells.  Id.
Another factor identified as contributing to successful therapy was the length of the culture time.  Id., 3rd column, middle.  While longer culture produced more cells, it was suggested that those cells have a progressive decline in their specific effector activity and replicative capacity as they expand in number.  

A. 	Depletion of CD25+ Tregs (especially relevant to claims 1, 3, 5, 7, 11-13, 15, and 50, but also relevant to claims 33 and 35)

Kohn does not teach a working method of depleting CD25+/ T regulatory cells (Tregs).

However, Powell teaches methods for the large-scale depletion of CD25+ regulatory T cells from patient leukapheresis samples.  See entire document, e.g., Abstract.  According to Powell, CD4+CD25+ regulatory T cells possess the ability to suppress an antitumor response and are undesirable for inclusion in populations of cells used in adoptive immunotherapy protocols.  E.g., Abstract, Introduction, Discussion.   In the “Methods” section, Powell teaches obtaining human peripheral blood mononuclear cells (PBMC) from a leukapheresis sample.  CD25+ cells were then depleted ex vivo by contacting the PBMC with CD25 microbeads.  See also Figures.  As discussed in more detail in the section “Cell Counts After Clinical-Scale Depletion of CD25+ 
The section “Flow Cytometric Analysis of Pre- and Post-Depletion Cell Products” teaches that in the depleted population, less than 1% of CD4 lymphocytes expressed CD25 and that no additional CD25+ cells could be isolated from that population when a secondary selection was performed.   
CD4+ CD25+ Tregs inherently express several immune check point inhibitors, including CTLA-4 and PD-1.  Accordingly, depletion of CD25+ cells from PBMC, as taught by Powell, would necessarily also remove cells from the population that expressed one or more check point inhibitors, as recited in claim 35, and cells that express CD4, as recited in claim 11.
The population of cells left in the CD25-depleted PBMC is a population of immune effector cells (necessarily so since they were not depleted of CD8+ T cells or NK cells) that can be engineered to express a CAR, as recited in independent claims 1 and 27.

In view of the teachings of both Kohn and of Powell regarding the advantages of eliminating CD25+ Tregs from populations of immune effectors cells that are to be administered to cancer patients, the ordinary artisan before the effective filing date of the claimed invention would have incorporated Powell’s method of depleting CD25+ Tregs from patient PBMC as part of preparing CAR-T cells for cancer therapy.  As taught by Kohn, at least CD19-CAR-T therapy for treating leukemia, such as CLL, and lymphoma was already in clinical trial.  Kohn teaches that the clinical protocols were expected to be improved by removing CD25-expressing Tregs from the population of immune effectors cells obtain from the cancer 

B. 	Cell Culture Conditions, Expansion, and CAR Transduction (especially relevant to claims 27-31, 49, and 50)

Kohn alone or in view of Powell does not teach the detailed effects of adding IL-7 and/or IL-15 to the culture or of decreasing expansion times.  
However, as noted above, Kohn teaches that the addition of IL-7 and IL-15 to the culture could be advantageous for producing cells with better proliferative potential and that short culture times could also be used to favor recovery of cell populations that had better proliferative potential.  Enhanced proliferative potential was also taught to correlate with better long-term control of the tumor following infusion. 
Bonini teaches in vitro methods for expanding T cells to obtain a population of genetically modified memory T cells.  See entire document, e.g., Abstract and [0202]-[0257].  In one example, Bonini activated peripheral blood mononuclear cells (PBMC) with beads coated with the combination of anti-CD3 and anti-CD28 and cultured them with IL-7 and IL-15 and compared that method to anti-CD3 plus IL-2.  E.g., [0203] and Figures 26-34.  Bonini teaches that activation with the beads in combination with IL-7 and IL-15 promoted greater T cell expansion and proliferation.  E.g. Figure 30C and [0222]-[0223].
Those culture conditions also lead to higher retroviral transduction efficiency than activation with anti-CD3+IL-2.  E.g. Figure 30A and [0218]-[0219].  

In one example, Bonini also shows in a mouse tumor model that IL-7_IL-15 could expand clinically relevant memory T cells.  E.g. [0201].
Bonini’s examples illustrate that one of ordinary skill in the art routinely optimized culture conditions and times to obtain cell populations with desired properties.  Bonini’s results also illustrate some of the effects of activating/culturing PBMC in the presence anti-CD3/CD28 coated beads (i.e., an agent that stimulates the CD3/TcR complex as well as a costimulatory molecule on the cell surface) and interleukins 7 and 15.  In particular, this combination provides a cell phenotype that is consistent with central memory T cells and that in vivo could continue to differentiate into effector cells (as shown by their capacity to mediate a GVHR).  
While Bonini does not examine the effect of depleting Tregs using anti-CD25, the methodology exemplified by Bonini translates directly to a similar characterization of the surface markers when a step of CD25 depletion, as taught by Powell, was included in the preparation of the cells prior to activation, transduction, and expansion.  The combined teachings of the references provide the motivation to add the steps of CD25 depletion and tumor cell depletion for the reasons noted above.  The pattern of marker expression and other functional properties derive from the activation/culture conditions.  Accordingly, those relative patterns do not distinguish the claimed method from the method suggested by the combined teachings of the references.

In view of the combined teachings of the references, in particular the art-recognized reasons as articulated by Kohn to remove T-regulatory cells by selective depletion of CD25+ cells, to culture using anti-CD3/CD8 beads and interleukins 7 and 15 (particularly compared to anti-CD3 + IL-2), and to reduce the time the cells are expanded to optimize recovery of highly proliferating cells, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to modify the selection, activation, and culture conditions used by the early clinical investigations as reported in Kohn.  Further, while the instant claims include details regarding multiple markers on the effector cells and comparative culture effects, when the art provides a basis for selecting the method steps the characteristics of the cells resulting from the method must then necessarily be present.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  


Claims 4 and 33 (with respect to alternative (ii)) are rejected under 35 U.S.C. 103 as being unpatentable over Kohn et al.,  Mol. Therapy 2011; 19:432-38 (“Kohn;” IDS) in view of Powell et al., J. Immunother. 2005; 28(4):403-11 (“Powell;” IDS) and US2012/0027802 to Bonini et al. (“Bonini;” IDS), as applied to claims 1, 3, 5, 7, 11-13, 15, 27, 29-33, 35, 49, and 50 above, and further in view of Talmadge (“Talmadge; IDS) and/or US2008/0160090 to Oraevsky et al. (“Oraevsky; IDS) and/or Husebekk et al., Cytotherapy 2000; 2(3):187-93 (“Husebekk;” IDS).

Kohn alone or in view of Powell and Bonini does not teach depleting tumor cells from a population of immune effector cells from a patient having cancer such as CLL.
However, it was well accepted in the art that when the immune system of a cancer patient was to be modified using transplantation of autologous cells, it was advantageous to deplete tumor cells present in the cell population prior to infusion back into the patient.  For example:
Talmadge teaches purging tumor cells from patients rescued following myeloablative therapy with peripheral blood stem cells.  See entire document, e.g., Summary of the Invention but not also the discussion of the background art in Background of the Invention section.  Talmadge notes that tumor cells found in peripheral blood stem cell preparations can contribute to recurrent disease at least in cases of lymphoma, leukemia, breast cancer, and neuroblastoma.  E.g., col. 2, lines 43-57.  To purge cancer cells from peripheral blood stem cell preparations, Talmadge teaches using an adenovirus vector to selectively infect tumor cells with a cytotoxic gene.  
Oraevsky teaches improved methods for purging tumor cells from a sample that is to be used to treat leukemia.  See entire document, e.g., Abstract, [0113].  While the focus of Oraevsky is on the technology used to effect the purging of the cells, Oraevsky notes that antibody-coated nanoparticles can be used to selectively eliminate tumor cells expressing one or more of CD33, CD123, CD19, or CD20.  E.g., [0065]-[0066], [0185].  Table 1 at [0047] provides a comparison of the method of Oraevsky and prior purging approaches.  While both flow cytometry based purging and LANTCET purging can eliminate 99.9% of the labeled tumor cells, LANTCET produces less damage of the total cell population.
Husebekk teaches a method of selecting and expanding T cells from patients with untreated CLL and that these cells might be used as a source of immune reconstitution.  See entire document, e.g., Abstract.  Patients with B cell CLL can have a high number of tumor cells in their apheresis products.  E.g., Table 1 and Table 2.  Husebekk teaches negatively selecting the B CLL tumor cells by incubating the PBMC with antibodies to the B cell tumor antigens CD19, CD20, CD22, and CD23.  E.g., page 188, “Isolation and culture of T lymphocytes.”  The protocol produced 1-2 log depletions that were further enhanced by culture to expand the T cells.  E.g., Table 2 and Figure 1.  The cultured T cells, while not characterized in great detail, were able to kill autologous CLL cells.  E.g., Figure 3.

Arguably the various clinical trials summarized in Table 1 of Kohn already reduced tumor cells to less than 50% of the total population given that the protocols generally started with peripheral blood mononuclear cells (PBMC) and then cultured them before re-infusing them in the patient.  During culture, tumor cells would be expected to adhere and so the number of tumor cells in the population following T cell expansion and harvesting would be significantly 
Accordingly, as illustrated by the teachings of any of Talmadge, Oraevsky, or Husebekk, depletion of tumor cells, particular when the patients to be treated had a high tumor burden intermixed with the effector cells used for CAR preparation, was recognized to reduce the risk of re-infusing cells that could cause recurrence of the tumor.  The ordinary artisan prior to the effective filing date would therefore have been motivated to include this step any time the cells to be used in a CAR treatment protocol originated from a patient with a cancer.  Given the combined teachings of the references for depleting the tumor cells, the ordinary artisan would have predictably incorporated tumor cell depletion steps that resulted in a population of immune effector cells containing less than 50% tumor cells. For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5, 7, 11-13, 15, 27-33, 35, 47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,273,300 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the patented claims are directed to more specific versions of the same methods as claimed.  Claim 47, in particular, recites a method as recited in patented claim 1, but for the omission of the population language in subpart (c).  Because a species anticipates the genus, the claims are not patentably distinct.  

Claims 1, 3-5, 7, 11-13, 15, 27-33, 35, 47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4, 7, 8, 11, and 14-16 of U.S. Patent No. 10,829,735 (PTO-892) in view of one or more of Kohn et al.,  Mol. Therapy 2011; 19:432-38 (“Kohn;” IDS) , Powell et al., J. Immunother. 2005; 28(4):403-11 (“Powell;” IDS), Talmadge (“Talmadge; IDS), US2008/0160090 to Oraevsky et al. (“Oraevsky; IDS), or Husebekk et al., Cytotherapy 2000; 2(3):187-93 (“Husebekk;” IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the patented method of expanding and/or activating a population of immune cells recites additional steps, the steps inherently are a method of making a population of chimeric antigen receptor-expressing immune effector cells, including those expressing a CD19 CAR.  Patented claim 15 provides for the depletion of T regulatory cells, which would deplete CD25+ cells as recited in independent claim 1.  As discussed in the rejection under 35 USC 103, removal of T regulatory cells with an anti-CD25 antibody would have been an obvious method for eliminating T regulatory cells in view of the teachings of Kohn and/or Powell.  Further, in view of patented claims 4 and 16, it would have been obvious to include a selection step for markers such as CD4, CD28, CD45RA, or CD45RO as recited in instant claim 11.  The claims are activated and transduced as recited in instant claim 12 and expanded as recited in instant claim 13. 
Patented claim 14 cultures the population of cells in the same IL-15 and IL-7 conditions as recited in independent claim 27 and dependent claim 28.  Patented claim 7 recites culturing cells for less than 8 days as recited in claim 29 and that the culture results in properties as 
Lastly, while the patented claims do not recite that the initial population of cells are from a patient with a cancer such as CLL and that the tumor cells are also depleted, doing so was routine in the art, as taught by each of the references noted above in the rejection under 35 USC 103.  Therefore, the claims are not patentably distinct.




Claims 1, 3-5, 7, 11-13, 15, 27-33, 35, 47, 49, and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 12, 13, 31, 35, 37, 38, 40, 43, 46, 49, 51, 52, 55, 57, 59, 62-64, 71, and 72 of copending Application No. 15/567,156 (pub’d as US20180133296; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite methods that contain steps that overlap with the instantly claimed methods.  In particular, the co-pending claims include the same cell subtype selection, depletion of both CD25+ T regulatory cells and tumor cells from the cells of a patient with a hematologic cancer, and culturing with a 
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSICA H ROARK/Primary Examiner, Art Unit 1643